DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/08/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A rotation mechanism in claim 2 interpreted as the bearing like structure (7) in Figure 7b.
A calculator in claim 5 interpreted as computer in paragraph 0070.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (“A High Immersive Infinity Walking System with HMD and Load Balance”) in view of Liu (CN 102670217)
Regarding claim 1, Yamamoto discloses a walking sense presentation device (abstract) comprising: 
a femoral region supporter (frame and sponge) that supports a femoral region of a user in a direction in which the user travels (Fig 2); 
a force detection sensor (any of the force sensor) that detects force received by the femoral region supporter from the femoral region of the user (page 2); 
a motion estimator (“all directional load balance and the potentiometer”) that estimates motion of the user based on the force detected by the force detection sensor (“the force sensors are used to measure user’s load balance…walking speed is estimated from the load balance…visual image is changed based on user’s walking motion and direction estimated with all directional load balance and potentiometer”);  
a video generator (HMD) that generates video to be presented to the user based on the motion estimated by the motion estimator (page 2); and 
a video presenter (VR environment) that presents the video generated by the video generator to the user (page 2) (see 1 High Immersive Infinity Walking System and 2 Load balance for further detail).  
Yamamoto is silent regarding a posture detection sensor that detects a posture of the user, is different from the force detection sensor, and is at least one of an angle sensor, an optical camera, or an inertial sensor and estimating motion based on posture detected by posture detection sensor. 
Liu teaches a posture detection sensor that detects a posture of the user, is different from the force detection sensor, and is at least one of an angle sensor, an optical camera, or an inertial sensor (paragraph 0010, 0012-0014) and estimating motion based on posture detected by posture detection sensor (paragraph 0008, 0055).
Therefore, it would have been obvious at the effective filing date of the invention to modify Yamamoto’s force sensor gait system to include a separate posture detection sensor as taught by Liu for the purpose of providing for a three-dimensional posture in the walking process and therefore, provide an adequate amount of varied data to ensure the calculation has high precision and provide real time image data analysis by considering the joint dynamics. 
Regarding claim 2, Yamamoto discloses a rotation mechanism (“bearing”) that rotatably supports the femoral region supporter (“bearing is used to rotate the frame in any walking direction”) (page 2); and a sensor (potentiometer) that detects a rotation angle of the femoral region supporter by the rotation mechanism (“the potentiometer is used to measure walking direction”) (see 2 Load balance for further detail).  
Regarding claim 5, Yamamoto discloses 
a first detection step of supporting, by a femoral region supporter (frame and sponge) (Fig 2), a femoral region of a user in a direction in which the user travels (page 2) (Fig 1 and 2), and detecting force (via force sensor) received by the femoral region supporter from the femoral region of the user (page 2);  
1908 15883 .00080Patent Applicationan estimation step of estimating, by a calculator (HMD), motion of the user based on the force detected in the first detection step by a force detection sensor (force sensor) (“the force sensors are used to measure user’s load balance…walking speed is estimated from the load balance…visual image is changed based on user’s walking motion and direction estimated with all directional load balance and potentiometer”); 
a video generation step of generating, by the calculator (HMD), video to be presented to the user based on the motion estimated (page 2) (Fig 1) and according to change of the posture of the user detected in the second detection step (“the force sensors are used to measure user’s load balance toward user’s anterior-posterior and left-right directions during stepping and leaning with propping user’s thigh on our device”) and 
a video presentation step of presenting the generated video (via VR display) to the user (Fig 1 and 2).
Yamamoto is silent regarding a second detection step of detecting, by a posture detection sensor, a posture of the user, the posture detection sensor being different from the force detection sensor and being at least one of the angle sensor, an optical camera, or an inertial sensor; the posture detected in the second detection step by a posture detection sensor. 
Liu teaches a second detection step of detecting, by a posture detection sensor, a posture of the user, the posture detection sensor being different from the force detection sensor and being at least one of the angle sensor, an optical camera, or an inertial sensor (paragraph 0010, 0012-0014) and the posture detected in the second detection step by a posture detection sensor (paragraph 0008, 0055).
Therefore, it would have been obvious at the effective filing date of the invention to modify Yamamoto’s force sensor gait system to include a separate posture detection sensor as taught by Liu for the purpose of providing for a three-dimensional posture in the walking process and therefore, provide an adequate amount of varied data to ensure the calculation has high precision and provide real time image data analysis by taking into account the joint dynamics. 
Regarding claim 6, Yamamoto discloses a third detection step of allowing the femoral region supporter to be rotatable (via bearing) , and detecting, by a sensor (potentiometer), a rotation angle of the femoral region supporter (page 2); wherein, in the video generation step, the video to be presented to the user is generated based on the rotation angle in a travel direction of the user detected in the third detection step (“ visual image is changed, depending on user’s walking motion and direction estimated with all directional load balance and the potentiometer…present the walking sensation with visual image and change the position of center of gravity of body toward walking direction…our system enables user to change the balance towards walking direction”) (page 2) (see 2 Load balance for further detail).  
Response to Arguments
Applicant's arguments filed 7/8/2022 are moot in view of the new combination of references used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791